                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

DEBORAH LAUFER, Individually,            :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :              Case No.
                                         :
2650-2660 BERLIN TNPK LLC, A             :
Connecticut Limited Liability Company,   :
                                         :
             Defendant.                  :
________________________________________ :


                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

2650-2660 BERLIN TNPK LLC, A Connecticut Limited Liability Company D/B/A CARRIER

MOTOR LODGE, (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. (“ADA”).

1.             Plaintiff is a resident of Florida, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps without assistive devices. Instead, Plaintiff

               is bound to ambulate in a wheelchair or with a cane or other support and has limited

               use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to

               operate. Plaintiff is also vision impaired. When ambulating beyond the comfort of her

               own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible
     handicap parking spaces located closet to the entrances of a facility. The handicap

     and access aisles must be of sufficient width so that she can embark and disembark

     from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

     goods and services of a facility must be level, properly sloped, sufficiently wide and

     without cracks, holes or other hazards that can pose a danger of tipping, catching

     wheels or falling. These areas must be free of obstructions or unsecured carpeting

     that make passage either more difficult or impossible. Amenities must be sufficiently

     lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

     sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

     or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

     danger of scraping or burning her legs. Sinks must be at the proper height so that she

     can put her legs underneath to wash her hands. She requires grab bars both behind

     and beside a commode so that she can safely transfer and she has difficulty reaching

     the flush control if it is on the wrong side. She has difficulty getting through

     doorways if they lack the proper clearance.

2.   Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

     "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

     determining whether places of public accommodation and their websites are in

     compliance with the ADA.

3.   According to the county property records, Defendant owns a place of public

     accommodation as defined by the ADA and the regulations implementing the ADA,

     28 CFR 36.201(a) and 36.104. The place of public accommodation that the


                                       2
     Defendant owns is a place of lodging known as CARRIER MOTOR LODGE, and

     is located at 2660 BERLIN TURNPIKE, NEWINGTON, CONNECTICUT in

     HARTFORD COUNTY (hereinafter "Property").

4.   Venue is properly located in this District because the subject Property is located in

     this district.

5.   Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

     original jurisdiction over actions which arise from the Defendant’s violations of Title

     III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

     U.S.C. § 2201 and § 2202.

6.   As the owner of the subject place of lodging, Defendant is required to comply with

     the ADA. As such, Defendant is required to ensure that it's place of lodging is in

     compliance with the standards applicable to places of public accommodation, as set

     forth in the regulations promulgated by the Department Of Justice. Said regulations

     are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

     Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

     by reference into the ADA. These regulations impose requirements pertaining to

     places of public accommodation, including places of lodging, to ensure that they are

     accessible to disabled individuals.

7.   More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

     requirement:

     Reservations made by places of lodging. A public accommodation that owns,
     leases (or leases to), or operates a place of lodging shall, with respect to



                                       3
      reservations made by any means, including by telephone, in-person, or through a
      third party -
              (i) Modify its policies, practices, or procedures to ensure that individuals
              with disabilities can make reservations for accessible guest rooms during
              the same hours and in the same manner as individuals who do not need
              accessible rooms;
              (ii) Identify and describe accessible features in the hotels and guest rooms
              offered through its reservations service in enough detail to reasonably
              permit individuals with disabilities to assess independently whether a
              given hotel or guest room meets his or her accessibility needs;
              (iii) Ensure that accessible guest rooms are held for use by individuals
              with disabilities until all other guest rooms of that type have been rented
              and the accessible room requested is the only remaining room of that type;
              (iv) Reserve, upon request, accessible guest rooms or specific types of
              guest rooms and ensure that the guest rooms requested are blocked and
              removed from all reservations systems; and
              (v) Guarantee that the specific accessible guest room reserved through its
              reservations service is held for the reserving customer, regardless of
              whether a specific room is held in response to reservations made by others.

8.    These regulations became effective March 15, 2012.

9.    Defendant, either itself or by and through a third party, accepts reservations for its

      hotel online through one or more websites. The purpose of these websites is so

      that members of the public may reserve guest accommodations and review

      information pertaining to the goods, services, features, facilities, benefits,

      advantages, and accommodations of the Property. As such, these websites are

      subject to the requirements of 28 C.F.R. Section 36.302(e).

10.   Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

      purpose of reviewing and assessing the accessible features at the Property and

      ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

      her accessibility needs. However, Plaintiff was unable to do so because Defendant

      failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).


                                         4
      As a result, Plaintiff was deprived the same goods, services, features, facilities,

      benefits, advantages, and accommodations of the Property available to the general

      public. Specifically;

      A. The website located at: www.booking.com did not comply with the Regulation

      because it did not identify accessible rooms, did not allow for booking of

      accessible rooms and provided insufficient information as to whether the rooms or

      features at the hotel are accessible. Hotel amenities, room types and amenities are

      all listed in detail. No information was given about accessibility in the hotel;

      B. The website located at: www.priceline.com, did not comply with the

      Regulation because it did not identify accessible rooms, did not allow for booking

      of accessible rooms and provided insufficient information as to whether the rooms

      or features at the hotel are accessible. Hotel amenities, room types and amenities

      are all listed in detail. No information was given about accessibility in the hotel;

      and,

      C. The website located at: www.agoda.com did not comply with the Regulation

      because it did not identify accessible rooms, did not allow for booking of

      accessible rooms and provided insufficient information as to whether the rooms or

      features at the hotel are accessible. Hotel amenities, room types and amenities are

      all listed in detail. No information was given about accessibility in the hotel.

11.   In the near future, Plaintiff intends to revisit Defendant's online reservations

      system in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this

      respect, Plaintiff maintains a system to ensure that she revisits the online


                                        5
      reservations system of every hotel she sues. By this system, Plaintiff maintains a

      list of all hotels she has sued with several columns following each. She

      continually updates this list by, among other things, entering the dates she did visit

      and plans to again visit the hotel's online reservations system. With respect to

      each hotel, she visits the online reservations system multiple times prior to the

      complaint being filed, then visits again shortly after the complaint is filed. Once a

      judgment is obtained or settlement agreement reached, she records the date by

      which the hotel's online reservations system must be compliant and revisits when

      that date arrives.

12.   Plaintiff is continuously aware that the subject websites remain non-compliant and

      that it would be a futile gesture to revisit the websites as long as those violations

      exist unless she is willing to suffer additional discrimination.

13.   The violations present at Defendant's websites infringe Plaintiff's right to travel

      free of discrimination and deprive her of the information required to make

      meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

      frustration and humiliation as the result of the discriminatory conditions present at

      Defendant's website. By continuing to operate the websites with discriminatory

      conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

      and deprives Plaintiff the full and equal enjoyment of the goods, services,

      facilities, privileges and/or accommodations available to the general public. By

      encountering the discriminatory conditions at Defendant's website, and knowing

      that it would be a futile gesture to return to the websites unless she is willing to


                                         6
      endure additional discrimination, Plaintiff is deprived of the same advantages,

      privileges, goods, services and benefits readily available to the general public. By

      maintaining a websites with violations, Defendant deprives Plaintiff the equality

      of opportunity offered to the general public. Plaintiff has traveled throughout the

      State of Connecticut on prior occasions and intends to travel throughout the entire

      State as soon as the Covid crisis is over. This includes the area in which

      Defendant's hotel is located. During her visit, Plaintiff will be staying in hotels. As

      such, Plaintiff needs hotel online reservations systems to be compliant with the

      law so that she can compare hotels and their accommodations and select hotels

      which are accessible to her. Defendant's online reservations system serves as a

      gateway to its hotel. Because this online reservations system discriminates against

      Plaintiff, it is thereby more difficult to book a room at the hotel or make an

      informed decision as to whether the facilities at the hotel are accessible and

      Plaintiff is deprived of the information and options she requires to make a

      meaningful choice in planning her upcoming travels.

14.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a

      result of the Defendant’s discrimination until the Defendant is compelled to

      modify its websites to comply with the requirements of the ADA and to

      continually monitor and ensure that the subject websites remain in compliance.

15.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

      from the Defendant’s non-compliance with the ADA with respect to these




                                        7
      websites. Plaintiff has reasonable grounds to believe that she will continue to be

      subjected to discrimination in violation of the ADA by the Defendant.

16.   The Defendant has discriminated against the Plaintiff by denying her access to,

      and full and equal enjoyment of, the goods, services, facilities, privileges,

      advantages and/or accommodations of the subject website.

17.   The Plaintiff and all others similarly situated will continue to suffer such

      discrimination, injury and damage without the immediate relief provided by the

      ADA as requested herein.

18.   Defendant has discriminated against the Plaintiff by denying her access to full and

      equal enjoyment of the goods, services, facilities, privileges, advantages and/or

      accommodations of its place of public accommodation or commercial facility in

      violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

      Defendant continues to discriminate against the Plaintiff, and all those similarly

      situated by failing to make reasonable modifications in policies, practices or

      procedures, when such modifications are necessary to afford all offered goods,

      services, facilities, privileges, advantages or accommodations to individuals with

      disabilities; and by failing to take such efforts that may be necessary to ensure that

      no individual with a disability is excluded, denied services, segregated or

      otherwise treated differently than other individuals because of the absence of

      auxiliary aids and services.

19.   Plaintiff is without adequate remedy at law and is suffering irreparable harm.

      Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s


                                        8
             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

             12205 and 28 CFR 36.505.

20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

             subject websites to make them readily accessible and useable to the Plaintiff and

             all other persons with disabilities as defined by the ADAand 28 C.F.R. Section

             36.302(e); or by closing the websitesuntil such time as the Defendant cures its

             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websites to ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.




                                               9
Respectfully Submitted,

For the Plaintiff, DEBORAH LAUFER,

By: /s/ L. Kay Wilson
L. Kay Wilson, Esq. (ct16084)
WILSON LAW
2842 Main Street, Ste. 332
Glastonbury, CT 06033
(860)559-3733
wilson@kaywilsonlaw.com




10
